Case 17-00981        Doc 45     Filed 01/31/19     Entered 01/31/19 12:42:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 00981
         Wanda Gonzalez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/12/2017.

         2) The plan was confirmed on 04/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/14/2018.

         5) The case was Dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-00981             Doc 45         Filed 01/31/19    Entered 01/31/19 12:42:11                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $4,711.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $4,711.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $208.86
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,208.86

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured         600.00        892.91           892.91           0.00       0.00
 American Web Loan                       Unsecured      1,700.00            NA               NA            0.00       0.00
 Americash                               Unsecured           0.00           NA               NA            0.00       0.00
 Americash Loans                         Unsecured      2,586.00            NA               NA            0.00       0.00
 Becket & Lee                            Unsecured         350.00        393.76           393.76           0.00       0.00
 City of Chicago Department of Revenue   Unsecured         800.00        584.70           584.70           0.00       0.00
 COMENITY BANK/Dressbrn                  Unsecured         258.00           NA               NA            0.00       0.00
 Comenity Capital Bank/Paypal Credit     Unsecured         538.00        536.24           536.24           0.00       0.00
 Credit ONE BANK NA                      Unsecured           0.00           NA               NA            0.00       0.00
 Department Of Education                 Unsecured     35,929.00     36,457.17        36,457.17            0.00       0.00
 FSB Blaze                               Unsecured         715.00           NA               NA            0.00       0.00
 JBI Management Group                    Unsecured         300.00           NA               NA            0.00       0.00
 Lend Up                                 Unsecured         100.00           NA               NA            0.00       0.00
 Merrick Bank                            Unsecured      1,265.00       1,161.86         1,161.86           0.00       0.00
 Monroe & Main                           Unsecured         576.00        576.74           576.74           0.00       0.00
 Monroe MAIN                             Unsecured         576.00           NA               NA            0.00       0.00
 Montgomery Ward                         Unsecured           0.00        194.76           194.76           0.00       0.00
 Mountain Summit Financial               Unsecured         800.00        212.50           212.50           0.00       0.00
 Navient Solutions Inc                   Unsecured           0.00      5,575.88         5,575.88           0.00       0.00
 Northern Plains Funding                 Unsecured         600.00           NA               NA            0.00       0.00
 OppLoans                                Unsecured         900.00        728.28           728.28           0.00       0.00
 Portfolio Recovery Associates           Unsecured      2,266.00       2,347.76         2,347.76           0.00       0.00
 Portfolio Recovery Associates           Unsecured         447.00        514.26           514.26           0.00       0.00
 Quantum3 Group                          Unsecured         500.00        778.08           778.08           0.00       0.00
 Robert J. Semrad & Associates           Unsecured         500.00           NA               NA            0.00       0.00
 Sierra Lending                          Unsecured         800.00           NA               NA            0.00       0.00
 TD BANK USA/Targetcred                  Unsecured         576.00           NA               NA            0.00       0.00
 Turbo Title Loan                        Secured           800.00        616.23           616.23        477.90      24.24
 United Student Aid Funds Inc (USAF)     Unsecured     16,652.00       9,704.41         9,704.41           0.00       0.00
 Webbank-Fingerhut                       Unsecured      2,090.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-00981        Doc 45      Filed 01/31/19     Entered 01/31/19 12:42:11             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $616.23            $477.90             $24.24
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $616.23            $477.90             $24.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $60,659.31               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,208.86
         Disbursements to Creditors                               $502.14

 TOTAL DISBURSEMENTS :                                                                       $4,711.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
